Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX-PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Election/Restrictions
Applicant’s election of species 1 and subspecies A and I in the reply filed on 10/13/21 is acknowledged (Applicant elected claims 1-6, 8 and 9). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the Office Action mailed 8/31/21, the Examiner stated that claims 1-3, 6, 8 and 10 were generic. However, upon further review of the application, claim 11 is also generic. Therefore, claims 1-3, 6, 8 and 10-11 are generic.
Applicant did not elect generic claims 10-11. However, since they are generic, claims 10-11 will be treated as elected claims.
Although Applicant elected claim 4, claim 4 is directed to a non-elected embodiment, as explained next. 
Claim 1 recites (on the last 6 lines) that in a predetermined beam 42/43, the detection signal interconnection (element 53 or 55 - ¶65) is disposed on the second surface 4b (as shown in figs. 9-11, only beams 42-43 have a detection signal 
Then, claim 3 recites that the predetermined beam 42/43 has a portion opposed to the drive arm 75/76. Since beams 42 and 43 do not oppose drive arms 77-78, drive arms 77-78 are excluded from claim 3.
Finally, claim 4 recites wherein the drive signal electrode 81 is disposed on the third surface 7a and the fourth surface 7b, and the drive constant-potential electrode 82 is disposed on each of the drive arm side surfaces 7c-d. The locations of the electrodes 81-82 recited here do not apply to the locations of electrodes 81-82 on drive arms 75-76 in figs. 4-5, meaning that claim 4 does not read on elected subspecies A. Instead, as shown by the locations of electrodes 81-82 on drive arms 75-76 in figs. 10-11, claim 4 is directed to non-elected subspecies B.
Accordingly, claims 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/21.

Claims 1-7 and 9-11 are allowable. Claims 4 and 7, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species 1-3 and subspecies A-II, as set forth in the Office action mailed on 8/31/21, is hereby withdrawn and claims 4 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 8 recites “a pair of the detection arms,” which lacks proper antecedent basis because only one detection arm has previously been recited. Perhaps the phrase “a pair of detection arms including the detection arm” would be more appropriate.
Lines 12-14 recite “a pair of the drive arms extending...from a tip of one of the coupling arms.” The phrase “a pair of the drive arms” lacks proper antecedent basis because only one drive arm is previously recited. Instead of “a pair of the drive arms,” perhaps the phrase “a pair of drive arms including the drive arm” would be more appropriate.
Lines 15-17 recite “a pair of the drive arms extending...from a tip of the other of the coupling arms.” Here, the phrase “a pair of the drive arms” is a double recitation of the same phrase on line 12. The phrase “a pair of the drive arms” also lacks proper antecedent basis because only one drive arm is previously recited. The drive arms recited on line 15 extend from a different coupling arm than the drive arms recited on 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “a drive signal interconnection which is...laid around the base..., a drive constant-potential interconnection which is...laid around the base..., a detection signal interconnection which is...laid around the base..., and a detection constant-potential interconnection which is...laid around the base..., and in a predetermined beam included in the plurality of beams, at least one of the drive constant-potential interconnection and the detection constant-potential interconnection is disposed on the first surface, and the detection signal interconnection is disposed on the second surface” all in combination with the rest of the recited apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
: 
US 20170102239 A1 (hereinafter Nishizawa) teaches, in figs. 4A-4B, a vibrator element 6 with drive arms 641-644, detection arms 621-622, a support 651-652 and a plurality of beams 661-664. The drive arms have drive signal electrodes 673a and drive constant-potential electrodes (i.e. drive ground electrodes) 674a, and the detection arms have detection signal electrodes 671a and detection constant-potential electrodes (i.e. drive ground electrodes) 672a. The beams include a drive signal interconnection 673b, a drive constant-potential (i.e. ground) interconnection 674b, a detection signal interconnection 671b and a detection constant-potential (i.e. ground) interconnection 672b. 
However, Nishizawa teaches that the plurality of beams and the support are in the same layer as the drive arms, and therefore does not teach a support substrate having a base, the support, and the plurality of beams AND configured to be opposed to the vibrator element. Accordingly, Nishizawa also does not teach that the interconnections are laid around the base.
JP 2010223774 A (hereinafter Iwamoto) teaches a package 12 including a gyro sensor, on a support substrate 20 having a base 26 and plurality of beams 24. While the support substrate has electrodes 28 and 32 for relaying signals from the package 12 through the support substrate, Iwamoto is silent as to the disposition of the interconnections between electrodes 28 and electrodes 32. 
Therefore, even if Nishizawa is modified in view of Iwamoto to use a support substrate, the resulting combination would not suggest which side of Nishizawa’s 
In the instant Application, the purpose of disposing the interconnections in the claimed manner, i.e. around the base and on the predetermined beam, is to increase shielding of the vibrator element and to minimize exposure of the vibrator element to signal-carrying interconnects on the plurality of beams, in order to reduce parasitic capacitance between the support substrate and vibrator element (as shown in fig. 8, the surface 4a of the support substrate facing the vibrator element is covered in a shielding layer 543, see ¶71 and ¶74, except for where interconnects 511, 521, 531, 551 are laid around the base to electrically connect with the vibrator element). Furthermore, Nishizawa already teaches a shielding layer 742 (figs. 6-7) that shields at least a majority of the vibrator element, so it would not have been obvious to further modify Nishizawa to lay the interconnects around the base and to, on the predetermined beam, dispose one of the drive constant-potential interconnection and the detection constant-potential interconnection on the first surface and dispose the detection signal interconnection on the second surface.
US 20170016725 A1 teaches the concept of a vibrator element laid on top of a support substrate with support arms 92-97. However, the support arms are conductive wires (¶83), meaning it would not be obvious to modify them to dispose interconnects 
CN 104655117 A teaches the concept of using a ground wire for shielding (¶19), but fails to cure the deficiencies of the prior art above.

This application is in condition for allowance except for the following formal matters: See the objections to claim 8 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853